Title: To James Madison from John Gavino, 7 July 1804 (Abstract)
From: Gavino, John
To: Madison, James


7 July 1804, Gibraltar. No. 153. “I had this honour of adressing you ⅌ Duplicate under 6th. Ulto. No: 152. and have not since been favourd with any of yours.
“Two days ago arrived a British Privateer from the Coast of Italy and reported that three large Tunishan Xabeques had made a landing close by Leghorn about the end of May last, & carried off a Number of People into Slavery.
“Two Portuguese 74 Gun Ships have gone into the Mediterranean to Cruise against the Algereens.
“I have not heard from Comodor Prible, or any of our State Vessels for some time past.”
Adds in an 8 July postscript: “You have herewith the last 6 Months list of arrivals [not found]. A Conveyance coming in from England Consisting of Victuallers & store ships for this Place and Malta—Herewith a Letter from Consul Simpson.”
